Exhibit 10.2
 
[ford.jpg]

North American Fleet, Lease
& Remarketing Operations
 
1680 Executive Plaza Dr.
Regent Court Bldg., 6N-1A
Dearborn, MI 48126
 
 
October 1, 2012



To:  Mike Schmidt, Senior Vice President – Fleet Services
       Avis Budget Car Rental, LLC


 Subject: Avis Budget Car Rental 2013 Model Year Program Letter


This Avis Budget Car Rental, LLC 2013 Model Year Program Letter (the "Program
Letter") will confirm the agreement reached between Avis Budget Car Rental, LLC
("ABCR"), its affiliates and all entities it controls and Ford Motor Company
("Ford"), (the "Parties"), regarding purchases by ABCR of Ford vehicles, which
include any new and unused passenger cars, vans or trucks bearing the marks
"Ford" or "Lincoln" as from time to time are offered for sale by Ford in the
United States to Ford Dealers ("Ford Vehicles") for the 2013 Acquisition
Year.  "Acquisition Year" ("AY") is defined as May 17, 2012 (beginning with the
2013 model year Mustang and Flex), through June 30, 2013, and includes 2013 MY
and 2014 MY Ford Vehicles purchased by ABCR during that time, unless both
parties mutually agree to conclude the AY sooner.   Exceptions to the AY are
summarized in Attachment VII "Volume Adjustments" attached hereto and
incorporated herein.  The Parties agree that each month, ABCR shall prepare and
submit to Ford during the last week of the month, an updated requested
production plan by week and by month, for the entire AY.


Other than those items specifically identified in this Program Letter, all terms
and conditions announced in related communications from Ford to ABCR, Ford's
2013 Model Daily Rental Repurchase Program and Ford's 2013 Model Daily Rental
Long Term Risk Program, (the "Program Communications") control.  Terms used in
this letter that are defined in such Program Communications shall have the
meaning set forth in the Program Communications unless a contrary definition is
provided in this Program Letter in which case the definition in this Program
Letter shall prevail.  “Ford Dealer” is defined as an independent entity in the
United States authorized by Ford to sell new Ford Vehicles under one or more
dealer sales and service agreements.


The Parties hereto acknowledge and agree that this Program Letter, and the
Program Communications relating to the acquisition by ABCR or its affiliates
from Ford, and the repurchase by Ford, of Ford Vehicles, shall constitute a
single contract among the Parties for all purposes, including in the event of a
bankruptcy filing by any of the Parties.


This Program Letter and all of the enhancements apply to the 2013 Acquisition
Year as defined herein.  The terms and conditions contained in this Program
letter are offered to meet competitive offers and promote the selection of Ford
and Lincoln products.  This Program Letter contains the entire agreement between
Ford and ABCR with respect to the subject matter hereof and supersedes any prior
agreements and understanding, written or oral.  This Program Letter may only be
changed by writing signed and delivered by the duly authorized representatives
of ABCR and Ford.


Like Kind Exchange Notification
Ford is hereby notified that (ABCR) and its subsidiaries, AESOP Leasing L.P.
(“AESOP Leasing”), Avis Rent A Car System, LLC (“Avis”) and Budget Rent A Car
System, Inc. (“Budget”), have engaged AESOP Exchange Corporation as a qualified
intermediary (“QI”) for the purpose of facilitating a like kind exchange program
under Section 1031 of the Internal Revenue Code of 1986, as amended.  As such,
ABCR, AESOP Leasing, Avis and Budget have assigned to AESOP Exchange
Corporation, acting in its capacity as QI, all of their rights, but not their
obligations, in any existing manufacturer purchase agreements they may have with
Ford for the purchase of replacement Vehicles and/or the repurchase of
relinquished Vehicles.  This notification will apply to all future purchases of
replacement Vehicles and/or the repurchases of relinquished Vehicles unless
specifically excluded in writing.

 
 

--------------------------------------------------------------------------------

 



Purchase Volume
ABCR agrees to purchase for use in or in support of operations at ABCR locations
a Minimum Annual Volume of [REDACTED] Ford Vehicles from the Ford Dealers of
their choice in the United States ("Minimum Annual Volume").  ABCR agrees to
order [REDACTED] of the [REDACTED] Ford Vehicles from Ford for production prior
to December 15, 2012.  ABCR agrees to purchase Ford Vehicles in the mix outlined
on Attachment I “Program Volume” attached hereto and incorporated herein.


In consideration of the obligations undertaken by ABCR, Ford shall cooperate
with Ford Dealers with whom ABCR negotiates the purchase of Ford Vehicles
(consistent with the sales and service agreements between Ford and Ford Dealers)
to make reasonable allocations of Ford Vehicles available for resale to
ABCR.  ABCR understands and agrees that production loss attributable to (a)
shortage or curtailment of material, labor, transportation, or utility service;
(b) any labor or production difficulty; (c) any governmental action; and/or (d)
any cause beyond the reasonable control of Ford may affect vehicle volumes and
may result in lower volume deliveries and/or delays in deliveries.  In any such
event(s), Ford shall notify ABCR in a timely fashion and, if applicable, shall
provide ABCR with an estimate as to the times(s) of any delays in such
deliveries.


Ford will use commercially reasonable efforts to achieve the mix outlined in
Attachment A herein, and ABCR recognizes that the mix could change and that any
such changes to the mix shall be changes determined necessary by Ford to
accommodate changes to the Ford Vehicle production plans.  ABCR acknowledges and
agrees that it is possible that future demand for Ford Vehicles for retail sales
in the United States could be at levels that may limit the allocation of such
Vehicles available to fleet buyers such as ABCR.  In the event Ford is unable to
deliver the Minimum Annual Volume and to the extent such shortfall/delay is not
due to causes beyond Ford's reasonable control as set forth above, Ford agrees
to work with ABCR to find a commercially reasonable solution.




Risk Program
ABCR agrees that of the [REDACTED] Ford Vehicles it purchases during the 2013
Acquisition Year, [REDACTED] will be Ford Risk Vehicles, as outlined on
Attachment I “Program Volume”.  [REDACTED]  Vehicle mix and incentives are
outlined on Attachment I “Program Volume and on Attachment II "Risk Incentives
13 MY and Attachment III "Risk Incentives 14 MY " attached hereto and
incorporated herein.


The following early 2014 MY Vehicles are planned to be offered as part of the
2013 AY: Fiesta, Mustang, Edge, Flex, MKX, and MKT.  [REDACTED]  Incentives have
not been determined on these 2014 models and ABCR has the option of ordering
[REDACTED] subject to its agreement above.


All Risk Vehicles must be ordered with Fleet Identification Number ("FIN") and
option code 56K.  Risk Vehicle incentive payments will be made monthly through
the automated competitive allowance payment system.  All Risk Vehicles
[REDACTED] with the exception of any equipment changes or reconfigurations that
affect the price.


Any 2013 MY Risk vehicle ordered prior to July 1, 2012 will be paid within the
2012 automated competitive allowance payment system (this system uses a 6/30
cutoff date for vehicles designated as early introduction vehicles).  Vehicles
ordered prior to July 1, 2012 that are part of the 13 AY, are set forth on
Attachment VIII “Incentive reconciliation” attached hereto and incorporated
herein.  Note that [REDACTED] 2013 MY Edges and [REDACTED] 2013 MY Escapes had a
program-over-program incentive increase of [REDACTED] per vehicle -- this
increase will be paid through RIPS.


Guaranteed Auction Value ("GAV") Program Description
Ford and ABCR agree that the terms and conditions of the GAV Program shall be
the same as the terms and conditions set forth in the 2013 Model Daily Rental
Repurchase Program as amended by this Program Letter, except as follows:

 
 

--------------------------------------------------------------------------------

 
 
a.           All references to "Repurchase" or "Repurchase Program" shall be
deleted and replaced by "Guaranteed Auction Value," "GAV" or "Guaranteed Auction
Value Program."  The terms "Guaranteed Auction Value" and "GAV" shall have the
same meaning and shall be used interchangeably.


b.           The GAV shall be equal to the Repurchase Settlement Amount as
defined in the Repurchase Programs and will be paid to ABCR in two separate
transactions:  (1) the first payment will consist of Net Auction Proceeds and be
paid by the Ford Sponsored Auction to ABCR as directed by ABCR; and (2) the
second payment will consist of a GAV Supplement Amount ("GAVSA") to be paid by
Ford on the Wednesday of the week following the sale of vehicles at the Ford
Sponsored Auction.  The GAVSA shall be determined by calculating the GAV,
deducting net auction proceeds and adding the interest reimbursement amount set
forth below.


c.           To reimburse ABCR for [REDACTED] held for sale at Ford Sponsored
Auctions more than [REDACTED] from Acceptance Date, [REDACTED] will be included
in the GAVSA as follows:


·  
[REDACTED] Days                                     [REDACTED]

·  
[REDACTED] Days                                     [REDACTED]

·  
[REDACTED] Days                                     [REDACTED]



d.  
Title to GAV vehicles will remain in the name of ABCR until the auction sale
date at which time ABCR will transfer title, or cause title to be transferred,
to the purchasing dealer.



e.  
On the [REDACTED] day after the Acceptance Date, vehicles not sold at a Ford
Sponsored Auction will be repurchased by Ford and Ford will pay ABCR the
Repurchase Settlement Amount set forth in the applicable Ford Repurchase Program
for such model year.  In addition to the Repurchase Settlement Amount, Ford will
also [REDACTED] set forth herein.



f.  
Notwithstanding anything to the contrary in the Program Communications, as of
the date of this Program Letter, Ford shall be under no obligation to repurchase
vehicles except as set forth herein.



g.  
Except as specifically amended herein, all other terms and conditions in the
2013 Model Daily Rental Repurchase Program remain in effect.



GAV Program
ABCR agrees that of the [REDACTED] Ford Vehicles it purchases during the 2013
Acquisition Year [REDACTED] will be subject to the Ford GAV program, as outlined
on Attachment I “Program Volume” attached hereto and incorporated
herein.  [REDACTED]  Of the [REDACTED] GAV Vehicles, [REDACTED] are anticipated
to be 2014 early model year Vehicles.  If ABCR would like to decrease the number
of 2014 MY GAV Vehicles and increase Risk Vehicles by the same amount, this will
be subject to mutual agreement.  Vehicle mix and incentives are outlined on
Attachment I "Program Volume and on Attachment II "Risk Incentives13MY and
Attachment III "Risk Incentives 14 MY " attached hereto and incorporated herein.


As part of the ABCR GAV Program, Ford agrees to enhance the 2013 Model
Repurchase Program with the following items described below.  The ABCR
Guaranteed Auction Value Program details are outlined on Attachment IV "GAV
Program Detail” and Attachment V "GAV Depreciation Rates" attached hereto and
incorporated herein.
·  
[REDACTED]



·  
ABCR GAV volume will be ordered as 100% Days-In-Service Program 56Z (less any HI
Vehicles 56G).

 
 

 
 

--------------------------------------------------------------------------------

 



Ford expects the following early 2014 MY Vehicles to be offered as part of the
2013 AY GAV Program: Fiesta, Mustang, Edge, Flex, MKX, MKT.  These 2014 MY Ford
vehicles [REDACTED] and are subject to incentive level changes.  [REDACTED]


[REDACTED] as outlined on Attachment V “GAV Depreciation Rates” attached hereto
and incorporated herein.  This payment will be made through [REDACTED] following
the sale date.  [REDACTED] when the Ford Vehicle is returned.


[REDACTED] Agreement
ABCR agrees that so long as it purchases Ford Vehicles that are subject to
Ford's GAV Program and/or Ford's Repurchase Program, at Ford's request, ABCR
will enter into an [REDACTED] Agreement in which [REDACTED]  Each such agreement
will provide that the parties will [REDACTED] in their federal, state and local
income tax returns.


Days-In Service Program – Order Code 56Z (Overall Description)
·  
The 2013 Days-In-Service Program details are outlined on Attachment IV "GAV
Program Detail" attached hereto and incorporated herein.  Rates are outlined on
Attachment V "GAV Depreciation Rates".   As detailed in the 2013 Model Daily
Rental Repurchase Program (page 8), the Ford Mustang continues to be the only
Ford Vehicle that has a surcharge applied to the monthly depreciation rate based
on the month of vehicle acceptance.  Once vehicles are delivered, order code 56Z
is not transferable to other programs.



·  
As outlined on Attachment V "GAV Depreciation Rates" attached hereto and
incorporated herein, [REDACTED] remain unchanged.  The [REDACTED] which can be
claimed within a tier.  If the [REDACTED] the vehicle will be [REDACTED]
regardless of days-in-service.



[REDACTED]
·  
[REDACTED]

·  
[REDACTED]

·  
[REDACTED] are set forth on Attachment VI [REDACTED] attached hereto and
incorporated herein.

·  
Any Ford vehicle tendered for sale/repurchase, and rejected for any reason,
[REDACTED]

·  
Vehicles must be ordered as GAV with order code 56 G or 56 Z.

·  
[REDACTED] VINs must be submitted through Ford's fleet website after January 4,
2013.

·  
[REDACTED] must be submitted prior to the vehicle exceeding the
Maximum-Out-of-Service-Date (MOSD).

·  
[REDACTED] submitted prior to the 15th of the month will [REDACTED] at the end
of the month; [REDACTED] submitted after the 15th of the month will [REDACTED]
at the end of the next month.

·  
[REDACTED] that are made in error can be reversed but will be charged [REDACTED]
per annum interest from the claim date to the repayment date.



Post Acceptance Chargeback
·  
If Ford accepts a returned Ford vehicle, the vehicle will not be subject to
future chargeback for undetected issues except for oil sludge and title issues.


 
 

--------------------------------------------------------------------------------

 



[REDACTED]
ABCR and Ford agree that the Minimum Volume represents a significant percentage
of the ABCR vehicle rental fleet and that if [REDACTED].


Confidentiality
This Program Agreement, or any part of the contents hereof, and all records,
statements and matters relating hereto including information obtained or
provided, including information related to Ford’s vehicle cycle plans, future
products and related activities, shall be treated as confidential and each of
the parties shall take or cause to be taken the same degree of care in
preventing disclosure of the Confidential Material as it does with its own
confidential trade or business information, including ensuring that any
employees, vendors or suppliers that obtain or have access to such Confidential
Material also maintain the same level of confidentiality.  Further, except as
may otherwise be required by law or by subpoena or civil investigative demand,
neither party shall provide the Confidential Material, or any part thereof, to
any other person or legal entity, including vendors and suppliers, without the
prior written consent of the other, which consent shall not be withheld
unreasonably. In disclosing the Confidential Material to any person or legal
entity, the disclosing party will impose on the receiving party the same degree
of confidentially and care that the parties have undertaken in the first
sentence of this Section or, in the case of Confidential Material supplied to
any person or governmental agency pursuant to subpoena or civil investigative
demand, requirement of the Securities and Exchange Commission or similar
request, the disclosing party will seek an appropriate protective order or
confidential treatment, and will use its best efforts to assure that the
receiving party or entity returns all copies of all the Confidential Material
that shall have been furnished to it, promptly after the receiving party or
entity shall have completed its required analysis or review of such Confidential
Material.


Illegality of Agreement
If any provision of this Program Agreement is rendered invalid, illegal or
unenforceable by enactment of a statute or a final decision by a court or
governmental agency of competent jurisdiction, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired.


Michigan Law
This Program Agreement shall in all respects be governed by and be construed in
accordance with the laws of the State of Michigan without giving effect to the
principles of conflicts of laws thereof.  Any litigation regarding this Program
Agreement shall be brought only in the United States District Court in Detroit,
Michigan.  The parties irrevocably and unconditionally waive any objection to
the laying of venue of any such litigation in that Court, and agree not to plead
or claim that such litigation has been brought in an inconvenient
forum.    Neither party shall be liable for any special, incidental,
consequential or punitive damages caused by or arising out of any performance or
non-performance of this Agreement.


Failure to Perform due to Strike, etc Excused
Other than as to payment obligations, if the failure of either party to fulfill
its obligations within the time periods set forth in this Agreement, arise
because of circumstances such as acts of God, acts of government, floods, fires,
explosions, accidents, strikes or other labor disturbances, wars, civil
insurrection, sabotage, nuclear or environmental disaster or other similar
circumstances wholly outside the control of the defaulting Party (collectively,
“Force Majeure Event”), then such failure shall be excused hereunder for the
duration of such Force Majeure Event.  In the event a Force Majeure Event
continues for more than thirty calendar days, or a mutually-recognized
significant reduction in air travel occurs, the parties will commence
negotiations in an effort to agree on modifications to this Program Agreement
permitting both parties to continue without substantial penalty.


Counterparts
This Program Agreement may be executed in counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument.

 
 

--------------------------------------------------------------------------------

 



Waivers and Extensions
The parties to this Program Agreement may waive any right, breach or default
which such party has the right to waive, provided that such waiver will not be
effective against the waiving party unless it is in writing, signed by such
party, and specifically refers to this Agreement.  Waivers may be made in
advance or after the right waived has arisen or the breach or default waived has
occurred.  Any waiver may be conditional.  No waiver of any breach of any
agreement or provision will be deemed a waiver of any preceding or succeeding
breach thereof or of any other agreement or provision.  No waiver or extension
of time for performance of any obligations or acts will be deemed a waiver or
extension of the time for performance of any other obligations or acts.


Notices
Any notice, consent, approval or other communication required or permitted
hereunder shall be in writing, shall be transmitted given by registered or
certified United States Mail or by express mail courier service, and shall be
deemed given when deposited in the mail, postage prepaid and addressed as
follows:


Ford Motor Company, Regent Court Building
16800 Executive Plaza Drive
Dearborn, MI  48126
Attention: Rental Manager, Rental, Lease and Remarketing Operations


Recap of 2013 AY Attachments

  Attachment I   
Program Volume
  Attachment II  
Risk Incentives2013 MY
  Attachment III   
Risk Incentives 2014 MY
  Attachment IV    
GAV Program Detail
  Attachment V              
GAV Depreciation Rates
  Attachment VI       
[REDACTED]
  Attachment VII    
Volume Adjustments
  Attachment VIII       
Incentive Reconciliation





Please concur by signing below signifying ABCR's acceptance of the 2013 Program
Letter.  By executing this Annual Program Letter ABCR certifies that Ford's
Fleet Program [REDACTED]



 
 

--------------------------------------------------------------------------------

 




   
Sincerely,
 
/s/ Susan Kizoff
     
Susan Kizoff, Rental Manager
 



 
 
Agreed:


Avis Budget Car Rental, LLC
 
/s/ Mike Schmidt
 
 
 
11-07-12
 
Mike Schmidt, Senior Vice-President – Fleet Services
 
Date
 

 


Ford Motor Company Concurrence:
 
/s/ Ken Czubay
 
 
 
10-8-12
 
Ken Czubay, V.P. Sales & Marketing
 
Date
 



 
 

--------------------------------------------------------------------------------

 
 
 
Attachement I
Ford Motor Company / Avis Budget Car Rental
                             
2013 PROGRAM YEAR
 PROGRAM VOLUME
 

 
 

                                                                               
RISK VOLUME
 
TOTAL VOLUME
 
Memo:
           
FORD
     
Ford
     
Ford
   
Cum Dec.
           
GAV
     
Risk  b/
     
Total
   
Delivery
         
Cars
                                 
Fiesta   d/
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Focus  d/
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Fusion   d/
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Mustang  Conv
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Mustang  Coupe
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Taurus
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
MKZ
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
MKS
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
                                             
Hybrids
                                 
C-MAX
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
C-MAX Energi (Plug-In-Hybrid) a/
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Fusion
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Fusion Energi (Plug-In-Hybrid) a/
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
                                             
Cross Overs
                                 
Edge   d/
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
MKX
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Flex
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
MKT  Town Car  d/
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
                                             
SUVs
                                 
Escape   d/
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Explorer
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Expedition  d/
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Navigator
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
                                             
Ford Trucks
                                 
F150
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Super Duty
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Econoline Wagon
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
                                             
Early Entry 2014 MY Vehicles b/
                                 
Fiesta  (3/11/13)
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Mustang  Conv (1/14/13)
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Mustang  Coupe  (1/14/13)
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Edge     (5/6/13)
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
MKX  (5/6/13)
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
Flex    (5/6/13)
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
MKT    (5/6/13)
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
                                             
Total
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
                                                                               
 
Memo:
                                 
       % of Total
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
 2013 MY
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
 2014 MY
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
                                             
   2012 Fusions substituted for 13 MY   c/
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
   2012 Navigators substituted for 13 MY  c/
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
         
TOTAL with 2012s
 [REDACTED]
     
 [REDACTED]
     
 [REDACTED]
   
 [REDACTED]
           

 

                                     
 --------------------------------------------------------------------------
                               
a/ Not available until 2013 CY
                                 
b/  Job 1  dates subject to change
                                 
c/  2012 MY vehicles accepted in lieu of 2013 MY to take advantage of early
production paid within 2012 Program with 2012 PY incentives
             
d/ [REDACTED] added 9=26-12, all paid additional $250 through RIPS, Repurchase
1-15-13 In-Service Date (see attachment VII for vehicle line detail)



 

 
 

--------------------------------------------------------------------------------

 

                               
ATTACHMENT II
                                           
Ford Motor Company
         
2013 Program Year
         
Avis Budget Car Rental
                     
Risk Program     a/ b/
                                               
Risk Payment Detail (Requires Order Code 56K)
                                                                         
Incentive Break-Down c/
           
Total
 
Series
 
Option
   
Rapid
 
Total
 
Off-
 
FIMPS
   
13 Model Year Vehicles   & Minimum Specs
     
Volume
 
Code
 
Code
   
Series
 
Payment
 
Invoice
 
Payment
                                           
[REDACTED]
d/
   
[REDACTED]
P4E
       
 200A
 
[REDACTED]
[REDACTED]
[REDACTED]
                                                                               
 
[REDACTED]
     
[REDACTED]
P3F
       
 200A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
P3F
       
 201A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
P3K
       
 200A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
P3K
       
 201A
 
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
           
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
           
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
 
 43M
       
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
           
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
POH
       
 203A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
POH
       
 205A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
POK or POD
       
 400A
 
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
 
 13B
       
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
           
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
P8A
       
 201A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
P8C
       
 400A
 
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
P8E
       
 201A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
d/
   
[REDACTED]
           
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
P2F or P2J
           
[REDACTED]
[REDACTED]
[REDACTED]
                                                                               
 
[REDACTED]
     
[REDACTED]
UOH
 
 99X
   
 300A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
U9H
 
 99X
   
 300A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
UOH
 
 999
   
 300A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
U9H
 
 999
   
 300A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
 43M
       
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
           
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
           
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
K3K
       
 300A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
K4K
       
 300A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
 64B
       
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
d/
   
[REDACTED]
           
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
K5C
       
 202A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
K5D
       
 300A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
K6D
       
 302A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
d/
   
[REDACTED]
           
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
K7D
       
 202A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
K8D
       
 202A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
K7F
       
 300A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
K8F
       
 300A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
439
       
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
642
       
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
           
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
U1H
       
 200A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
U1J
       
 200A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
U1H
       
 201A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
U1J
       
 201A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
         
K1H, K1J,
       
 200 or 201A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
           
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
W1C
       
 300A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
         
W1E
           
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
W1E
       
 900A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
           
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
All
       
All
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
All
       
All
 
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
E3B
       
 713A
 
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
L2G/L2J
       
 100A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
L2G/L2J
       
 101A
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
L2G/L2J
       
 102A
 
[REDACTED]
[REDACTED]
[REDACTED]
                                                                               
 
[REDACTED]
d/
   
[REDACTED]
J6J, J8J
       
All
 
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
All
       
All
 
[REDACTED]
[REDACTED]
[REDACTED]
 
[REDACTED]
     
[REDACTED]
 
 43M
       
[REDACTED]
[REDACTED]
[REDACTED]
                                         
[REDACTED]
     
[REDACTED]
TBD
           
[REDACTED]
[REDACTED]
[REDACTED]
                                         
Total Risk Volume
     
[REDACTED]
                         
  2014 MY Planned as Risk
     
[REDACTED]
                                                                 
Total Risk
     
[REDACTED]
                                                               
a/
 [REDACTED]
         
b/
Any changes must be mutually agreed
                                   
c/
[REDACTED]
         
d/
 2014 model early entry incentives TBD:  Fiesta, Mustang, Edge, MKX, Flex, MKT
         
e/
 2013 MY (Mustang, Taurus, MKS, Edge, MKX, Flex, MKT, Escape and Explorer)
ordered as part of the 2013 Program prior to 7/1/12 will be paid under the 2012
Program with 2012 incentives - Incentives will be "Trued-up" and paid through
RIPS - Volume is detailed on Att VIII
         



 


 
 

--------------------------------------------------------------------------------

 
Attachment III

 
Ford Motor Company
                                 
2013 Program Year
Avis Budget Car Rental
                                                                     
Risk Incentives for 2014 MY Vehicles in the 2013 PY
                                 
Risk Payment Detail (Requires Order Code 56K)

 

                     
b/
 
c/
                         
National
 
FIMPS
 
Total Value
         
Series
 
Option
 
Rapid
 
Fleet
 
Enhanced
 
Risk
 
14 Model Year Vehicles   & Minimum Specs
a/
Volume
 
Code
 
Code
 
Series
 
Incentive
 
Incentive
 
Payment
                                                                               
                 
Fiesta
 
[REDACTED]
                     
[REDACTED]
                                 
Mustang
 
[REDACTED]
                     
[REDACTED]
                                 
Edge
 
[REDACTED]
                     
[REDACTED]
                                 
Flex
 
[REDACTED]
                     
[REDACTED]
                                 
MKX
 
[REDACTED]
                     
[REDACTED]
                                 
MKT
 
[REDACTED]
                     
[REDACTED]
                                                                 
Total Risk Volume
 
[REDACTED]
                     
[REDACTED]
                               
a/
[REDACTED]
b/
[REDACTED]
 
c/
 Paid via FIMPs monthly.
 





 
 

--------------------------------------------------------------------------------

 
 
Attachment IV



             
 
Ford Motor Company / Avis Budget Car Rental
 
2013 Program Year
GAV PROGRAM DETAIL
                         
DAYS-IN-SERVICE PROGRAM DETAILS
       
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
       
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                       
In-Service & Ordering Requirements
                                       
²
Months-In-Service
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                       
²
Days in Service
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                       
²
GAV Order Code
 
56Z
 
56Z
 
56Z
 
56G
                       
²
Tier Distribution (max % per Tier per VL)
a/
                                       
 Base Vehicles
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
 Seasonal Vehicles
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
 Specialty Vehicles
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                       
Volume, Depreciation and Vehicle Lines
                                       
²
Base Depreciation Rates
 
See Program Summary / Dep Rates
                       
²
Depreciation Return Surcharge
b/
Mustang Only
 
Mustang Only
 
Mustang Only
 
N/A
                       
²
4th Quarter Production (Cum-Dec)
c/
[REDACTED]
                                             
Return Restrictions
                                       
²
No Acceptance Dates
d/
Good Friday, Memorial Day, July 4th, Labor Day, Thanksgiving Thursday & Friday,
and 12-21-12 thru 1-01-13
                                             
²
Max OSD 180 Day Extension
e/
N/A
 
N/A
 
$15/day plus deprec.
 
$15/day plus deprec.
                                             
Mileage
                                       
²
Econoline Wagon / Flex
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                       
²
[REDACTED]
f/
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                       
²
All Other Vehicles
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                             
²
Excess Mileage Penalty
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                             
[REDACTED]
                                       
²
[REDACTED]
 
Eligible (not to exceed 10% by vehicle line)
                       
²
[REDACTED]
 
[REDACTED]
                                             
Turn In Standards
                                       
²
Shipping Costs
 
N/A
 
N/A
 
N/A
 
$200
                       
²
Hawaii
g/
N/A
 
N/A
 
N/A
 
10 days
                       
²
Deductible
 
$500
                       
²
Express Sign-Off
 
$100
                       
²
All other standards and procedures provided in the 2013  Program Year Daily
Rental Repurchase Program Announcement
                         

 
a/
Seasonal Vehicles:  [REDACTED] is exceeded vehicle will be paid [REDACTED].  For
example once [REDACTED] have been returned the next vehicle turned in
(regardless of age) will be charged a minimum of [REDACTED] months depreciation.
                     
b/
Mustang return surcharge applies as outlined in 2013 Model Daily Rental
Repurchase Program (page 8)
                             
c/
4th quarter production must be prioritized for production no later than December
14, 2012 (does not include 2012 MY vehicles)
                         
d/
Refer to 2013 Model Daily Rental Repurchase Program (page 12)
                                 
e/
To keep vehicles from rejecting, there is a 180 day extension past Max out of
Service Date at $15 per day plus normal depreciation - available on Tier 3 and
HI only.
                     
f/
[REDACTED]
                     
g/
The out-of-service date for Hawaii vehicles will be the date the vehicle is
accepted at the designated marshalling area plus 10-days
   



 
 
 

--------------------------------------------------------------------------------

 
 
Attachment V
 

                                       
Ford Motor Company / Avis Budget Car Rental
                                       
2013 Program Year Updated
                                       
GAV DEPRECIATION RATES
   

 

                                                                               
 
 2013 GAV a/
                                                 
Mthly Depreciation Rates b/
 
Other
             
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
[REDACTED]
         
MIS
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Base Vehicles
                                   
 % by tier by vehicle line DNE
d/
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Fiesta
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Focus
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Fusion
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Mustang Coupe
e/
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Taurus
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
   Taurus Q4 Program
f/
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Escape
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
MKZ
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
MKS
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
   MKS Q4 Program
f/
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
MKX
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Navigator
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                                     
Seasonal Vehicles
                                   
 % by tier by vehicle line DNE
g/
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Mustang Convertible
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Edge
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Flex
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Explorer
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Expedition
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                                     
Specialty Vehicles
h/
                                 
 % by tier by vehicle line DNE
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
F150 Super Crew
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Econoline Van
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
Econoline Wagon
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
   
[REDACTED]
         
[REDACTED]
j/
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
C-Max and Fusion Hybrid
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
               
C-Max and Fusion Energi
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                                                                               
                                               


 
a/ GAV vehicles are price protected to the level in effect at the date of order
receipt
                                                             
b/  Rates apply to 2013 MY and 2014 Early Intro vehicles listed on Attachment I
                                     
c/  [REDACTED]
                                     
 d/ [REDACTED] of total repurchase by vehicles line) vehicle will be [REDACTED]
and the minimum months charged will be [REDACTED] months.
                                         
e/  Subject to additional depreciation charges depending on return acceptance
date according to Mustang Return Surcharge.  See 2013 Rental Repurchase Program.
                                         
f/  Special Q4 Program:  [REDACTED] ordered for November production and
[REDACTED] ordered for Nov-Dec production (VINs will be identified).  ABG will
select [REDACTED] vehicles to turn in with a minimum of [REDACTED] Months in
Service - [REDACTED]
                                         
g/  [REDACTED]
                                         
 h/ F150 and Econoline do not have [REDACTED]
                                         
j/  [REDACTED]
   



 
 

--------------------------------------------------------------------------------

 
Attachment VI
 
Ford Motor Company / Avis Budget Car Rental
               
 2013 Program Year
 
[REDACTED] a/
               




 
13 MY Eligible Vehicles   b/
 
[REDACTED] c/
             
Spec A
Model
 
Spec B
Model
 
Cars
             
Fiesta
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
Focus
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
Fusion
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
Mustang Coupe
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
Mustang Convertible
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
Taurus
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
MKZ
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
MKS
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
C-Max Hybrid
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
Fusion Hybrid
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
                 
CROSS OVERS
                             
Edge
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
MKX
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
Flex
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
MKT (incl. Town Car)
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
                 
SUV's
             
Escape
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
Explorer
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
Expedition & Expedition EL
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
Navigator & Navigator L
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
                 
TRUCKS
                             
F-Series  Super Crew
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
E-Series -- Wagon  d/
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]
 
E-Series -- Van
 
[REDACTED]
[REDACTED]
 
[REDACTED]
[REDACTED]

 
 
a/
  Vehicle must be an eligible GAV vehicle for [REDACTED].  If payment is made
the vehicle is ineligible for future GAV return.
               
b/
 Vehicle is ineligible for [REDACTED] after MOSD
 
[REDACTED] of any one vehicle line repurchase volume
           
c/
[REDACTED] apply to 2013 MY in the 13 PY; 2014 [REDACTED] are TBD
               
d/
[REDACTED]


 
 

--------------------------------------------------------------------------------

 
 
Attachment VII
 

 
2013 Program Year
   
Avis Budget Car Rental
                                     
 VOLUME ADJUSTMENTS
 

 

     
A/
B/
 
ADJUSTMENTS
 
C/
     
Start Date
#'s not in
 
1
         
TOTAL
Program
 
FULL PROGRAM YEAR
 
Corporate*
weekly rpt
Base
9/26/12
         
VOLUME
End Date
                             
CARS
                                                 
FIESTA TOTAL
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2013
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2014
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
FOCUS
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
FUSION
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2012
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2013
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
TOTAL MUSTANG CONV
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2013
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2014
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
TOTAL MUSTANG COUPE
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2013
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2014
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
TAURUS TOTAL
 
[REDACTED]
[REDACTED]
 [REDACTED]
[REDACTED]
         
[REDACTED]
                               
MKZ
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
MKS
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
HYBRIDS
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
C-Max Hybrid
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
C-Max Energi
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
Fusion Hybrid
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
CROSSOVERS
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
EDGE TOTAL
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2013
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2014
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
MKX   TOTAL
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2013
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2014
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
FLEX TOTAL
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2013
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2014
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
MKT TOTAL
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2014
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
SUVS & TRUCKS
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
ESCAPE
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
EXPLORER
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
EXPEDITION
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
NAVIGATOR
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2012
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
   
2013
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
F-150
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
F-SERIES Super Duty
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                               
ECONOLINE WAGON
 
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
         
[REDACTED]
                                                                               
                                   
Grand Total
   
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
[REDACTED]
 



 

                             
NOTES:
                         
A/    2013 models included beginning with the date noted; if no date all 13 MY
is included
   
B/    Volume to add to Ford Weekly reports (ordered prior to 7/1/11)
   
C/   Early Entry 2014 models are included in this program up to the date listed
   
 1:  [REDACTED]; Additonal $250 per vehicle paid through RIPS; Repurchase
delayed in-service date of 1/15/13



 
 
 

--------------------------------------------------------------------------------

 
Attachment VIII

Ford Motor Company / Avis Budget Car Rental
                     
2013 PROGRAM YEAR
PAYMENT RECONCILIATION   a/
 


 
Vehicle Line/ Series
 
Start Date
Vehicle Counts est.
 
Incentive Impact y-o-y
                   
b/
     
Risk
GAV
 
Total
 
2012
2013
 13 h/(L) 12
EDGE
c/
5/17/2012
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   K3K
   
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   K4K
   
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
                     
ESCP
 
6/1/2012
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   U0H  999  (2.0L engine)
c/
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   U0H  99X (1.6L engine)
d/
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   U9H  999 (2.0L engine)
c/
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   U9H  99X (1.6L engine)
d/
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
                     
EXPL
d/
5/18/2012
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   K7F
   
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   K8D
   
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   K8F
   
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
                     
FLEX
d/
5/17/2012
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   K5C SEL FWD
   
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   K5D Lmtd FWD
   
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   K6D Lmtd AWD 302  Ecoboost
   
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
                     
FSTA
d/
All Fiesta
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
                     
MKS
 
6/7/2012
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
                     
MKT
 
6/13/2012
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
                     
MKX
d/
6/8/2012
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
                     
MUST
 
5/17/2012
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   P8A
d/
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
   P8E
d/
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
                     
TAUR
 
6/1/2012
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]
                     
Grand Total
   
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
[REDACTED]



 
a/  ABG Vehicles orderd prior to July 1, 2012 that are part of the 2013 Program
and  should be paid 13 PY Incentives
 
b/  Reconciliation payment will be paid [REDACTED]
               
c/ Early orders that will be paid within the 2012 PY [REDACTED]
             
d/ Early orders that will be paid within the 2012 PY and do not need
reconciliation
                             


 
 

--------------------------------------------------------------------------------

 
